DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,092,864. Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 of the ‘864 Patent recites an apparatus comprising a flexible container comprising a substantially cylindrical body with a closed bottom and a top having a filling opening as well as a filter device, which is slidable inside the container, an inner cup adapted to receive the container therein, wherein the inner cup includes holes and squeeze pins positioned adjacent to the bottom of the container, and an outer cup capable of receiving the inner cup therein, wherein the outer cup pressing the squeeze pins inward causes the side walls of the container to move radially inwards to releasably affix the filter device at the bottom or in close proximity to the bottom of the container, wherein the filter device comprises a substantially planar mesh providing a collecting surface for the blood product during the centrifugation and a supporting buoyancy body, for lifting the blood product collected above or on the mesh of the filter device, to the surface of a liquid in the container during centrifugation of the container. In addition, dependent claims 2-20 of the ‘864 Patent 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the term “plug-like part” in lines 2 and 5.  The phrase "plug-like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "plug-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 4 recites the limitation “a relatively small penetrable wall thickness”.  The term "relatively small” is a relative term which renders the claim indefinite.  The term "relatively small” wall thickness is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 5 recites the limitation of an "easily releasable reinforcement means for the blood product". The term "easily releasable reinforcement means for the blood product" is a relative term which renders the claim indefinite.  The term “easily releasable” is not defined by the claim, the 
Claim 7 recites the limitation of “the buoyancy body having a closed capsule configuration”.  The Examiner submits the limitation is unclear is it is unclear what structural features are required to meet the limitation of “a closed capsule configuration”. 
Claim 7 recites the limitation "the capsule" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "the spacing means between the mesh and the buoyancy body”" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that claim 7 does not place the spacing means between the mesh and the buoyancy body. 
Claim 9 recites the limitation "the spacing means between the buoyancy body and the skirt" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that claim 7 does not place the spacing means between the buoyancy body and the skirt. 
Claim 10 recites the limitation "the capsule" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the term “engaging each other in a telescope-like way” in lines 3-4.  The phrase "telescope-like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "telescope-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). The Examiner submits it is also unclear how the bowls are structurally related or connected based on the term engage each other based on the term “engaging each other in a telescope-like way”. 
Claim 14 recites the limitation “means to respond to means for pushing a sidewall of the cylindrical body inwards”.   The Examiner submits this limitation is unclear as the Specification does not 

Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7 and 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haubert et al. (US 7,220,593) in view of Lawhead (US 3,814,248).  
Regarding claims 1 and 14 – Haubert teaches a tube and float system. The system is best shown in Figures 1-6 and 9-12, and described in columns 6-14. The system includes a flexible cylindrical body (tube 130) having a first closed end (132) and a second open end (134). The flexible cylindrical body may be compressed inwards to push a filter device (float 110) towards the bottom of the tube. See column 4, line 43 - column 5, line 13. Haubert also teaches a filter device (float 110). The float includes a substantially planar top surface (including the flange 114) with opening (162) and a supporting buoyancy body (main body portion 112). See Figure 1 and column 5, line 27 - column 6, line 31. Haubert does not teach a filter device comprising a substantially planar mesh providing a collecting surface for blood product.
Lawhead teaches an apparatus for fluid partitioning. The embodiment of the device most relevant to the instant claims is best shown in Figure 12 and described in columns 13-14. As shown in Figure 12, the device of Lawhead includes a container (tube 12) with a bottom end (14), open upper end (16) and a movable filtration element (spool 32) for separating blood components. The movable filtration element (spool 32) includes a filter mesh element (diaphragm 78) that prevents fibrin bound 
Regarding claims 2, 3, and 4 – Lawhead teaches a plug-like stopper (20) that includes a penetrable membrane (diaphragm or septum 24) and a transverse wall (constriction 17) that forms a small passage placed between the septum and the inside of the container. See Figures 1-9 and 9, and also columns 7-9 and 12.  In column 7, lines 6-31, Lawhead teaches that the stopper closure with a septum allows access to the closed collection tube via a needle inserted through the septum. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the stopper from Lawhead with the device of Haubert.  One or ordinary skill in the art would add stopper to Haubert in order to provide a closure that allows access to the interior container via a septum as taught by Lawhead. With respect to the transverse wall, Lawhead teaches a constriction (17) to contain the spool 32 (filter element).  The Examiner submits it would have been obvious to one of ordinary skill in the art to combine the constriction from the container of Lawhead with the device of Haubert.  One of ordinary skill in the art would add the constriction to Haubert to limit movement of the filter (spool) as taught by Lawhead.  
Regarding claims 7 and 12 – The filter element (spool 32) of Lawhead includes a downwardly extending skirt (skirt portion 48), buoyancy body (main body 34) having a capsule shape, and integral filter (filter 78). See Figure 12. 
Regarding claim 11 – The Examiner considers the frictional nub (44) and guide nub (54) to meet the limitation of the interspaced flaps having a radial projection for frictional interaction with the inner wall of the container. 
Regarding claim 13 – Haubert and Lawhead both teach devices having a container and separate cap for closing the top opening.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/		/JILL A WARDEN/Examiner, Art Unit 1798               Supervisory Patent Examiner, Art Unit 1798                                                                                                                                                                                                                                                                                                                                                     May 18, 2021